Sherwood, Judge,
delivered the opinion of the court.
This was an action brought in the Moniteau Circuit Court by Eenshaw against McYean, for tearing down his fences and scattering his rails, for which alleged trespass a judgment for $100 was asked.
The answer was a general denial, and also attempted to justify by alleging,' that the place, where the fences were thrown down, was a public highway, had been dedicated as such by the plaintiff, and used as such by the public, &c., &c. The replication traversed all the material statements of the answer. The cause was tried by a jury, and resulted in a verdict and judgment for the plaintiff for the sum of one dollar ($1.00). Upon looking over the whole record, the issues raised by the pleadings seem to-have been fairly submitted to and tried by the jury; the verdict is supported by the evidence, and no material error was committed by the court in giving or refusing instructions or admitting or excluding evidence.
Eor these reasons, the judgment will,
with the concurrence of the other judges, except Judge Adams, who is absent,
be affirmed.